ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                              In re C.J., 2011 IL App (4th) 110476




Appellate Court            In re: C.J., a Minor, THE PEOPLE OF THE STATE OF ILLINOIS,
Caption                    Petitioner-Appellee, v. VICKY IZAGUIRRE, Respondent-Appellant.



District & No.             Fourth District
                           Docket No. 4-11-0476


Filed                      November 2, 2011


Held                       The trial court’s adjudication that respondent’s child was an abused
(Note: This syllabus       minor and the appointment of the Department of Children and Family
constitutes no part of     Services as his guardian were affirmed where respondent’s admission at
the opinion of the court   the adjudicatory hearing that the child was an abused minor was knowing,
but has been prepared      there was competent evidence supporting respondent’s admission,
by the Reporter of         including evidence that the child had suffered broken ribs while in
Decisions for the          respondent’s care that could not have been accidental, and respondent’s
convenience of the         right to due process was not violated.
reader.)


Decision Under             Appeal from the Circuit Court of McLean County, No.10-JA-145; the
Review                     Hon. Kevin P. Fitzgerald, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Adele M. Saaf, of Bloomington, for appellant.
Appeal
                            William A. Yoder, State’s Attorney, of Bloomington (Patrick Delfino,
                            Robert J. Biderman, and Linda Susan McClain, all of State’s Attorneys
                            Appellate Prosecutor’s Office, of counsel), for the People.


Panel                       JUSTICE STEIGMANN delivered the judgment of the court, with
                            opinion.
                            Justices Appleton and Pope concurred in the judgment and opinion.




                                              OPINION

¶1          In March 2011, the State filed a first supplemental petition for adjudication of wardship,
        alleging that C.J. (born July 4, 2010), the minor child of respondent, Vicky Izaguirre, was
        an abused minor pursuant to section 2-3(2)(i) of the Juvenile Court Act of 1987 (705 ILCS
        405/2-3(2)(i) (West 2010)). Following a March 2011 adjudicatory hearing, the trial court
        adjudicated C.J. an abused minor based, in part, on respondent’s admission at that hearing.
        Following a May 2011 dispositional hearing, the court adjudicated C.J. a ward of the court
        and continued the appointment of the Department of Children and Family Services (DCFS)
        as his guardian.
¶2          Respondent appeals, arguing that (1) her admission that C.J. was an abused minor was
        not knowing, (2) the trial court erred by considering incompetent evidence to determine a
        factual basis supported her admission, and (3) the court committed plain error by
        implementing a procedure that fundamentally affected the fairness of the adjudicatory
        hearing in violation of her right to due process of law. We disagree and affirm.

¶3                                        I. BACKGROUND
¶4          On October 6, 2010, the State filed a petition for adjudication of wardship, alleging, in
        pertinent part, that C.J. was an abused minor in that respondent and C.J.’s biological father,
        Cordarius Jolly, inflicted, caused to be inflicted, or allowed to be inflicted upon C.J. physical
        injury by nonaccidental means that resulted in C.J. sustaining injuries, which included five
        fractured ribs. (Jolly is not a party to this appeal.)

¶5                    A. The Evidence Presented at the Shelter-Care Hearing
                                  and the Trial Court’s Judgment
¶6         At a shelter-care hearing conducted the next day, the trial court considered a shelter-care
        report prepared by DCFS, which showed the following.

                                                  -2-
¶7         On September 30, 2010, respondent and Jolly brought three-month-old C.J. to the Saint
       Joseph’s Medical Center, where an initial medical examination revealed that C.J. had (1) two
       fractured ribs; (2) a centimeter long, linear bruise in his right armpit; (3) a scab with
       abrasions on his lower back; and (4) several scratches on his abdomen. Saint Joseph’s later
       called DCFS because respondent and Jolly could not explain how C.J. sustained the injuries
       and further testing confirmed that C.J. did not have a “brittle-bone” condition.
¶8         While at Saint Joseph’s, respondent explained to the DCFS representative that on
       September 24, 2010, she and C.J. moved into Jolly’s home. Later that day, respondent left
       C.J. with Jolly’s mother for the weekend. At that time, respondent described C.J.’s condition
       as “fine.” The next day, Jolly’s sister called respondent and suggested taking C.J. to
       BroMenn Healthcare because C.J. was crying and his stomach felt hard. BroMenn treated
       C.J. for colic and abdominal gas.
¶9         On September 27, 2010, respondent returned to BroMenn because she noticed that C.J.’s
       “side was hurt and would pop when [she] touched it.” BroMenn took X-rays of C.J.’s
       abdomen and organs but did not find any abnormalities. Three days later, respondent and
       Jolly brought C.J. to Saint Joseph’s Medical Center because (1) C.J. continued to cry and (2)
       they were not confident that BroMenn could accurately diagnose and treat C.J.
¶ 10       Jolly’s statements contradicted respondent’s account in that Jolly initially informed the
       DCFS representative that C.J. (1) was crying when they dropped C.J. off at his mother’s
       home and (2) stayed at his mother’s home for two hours instead of staying overnight as
       respondent claimed. Jolly later changed his story to coincide with respondent’s account. In
       addition, Jolly stated that on September 27, 2010, he first felt C.J.’s rib pop, but later
       changed the date to September 29, 2010.
¶ 11       Saint Joseph’s admitted C.J. for overnight observation, but he was later transferred to the
       Children’s Hospital of Illinois in Peoria. On October 2, 2010, the hospital conducted a
       magnetic resonance imaging (MRI) and skeletal survey, which revealed five rib fractures that
       were less than one week old. Three days later, the hospital released C.J. into DCFS’s
       protective custody.
¶ 12       After considering the shelter-care report and respondent’s stipulation at the shelter-care
       hearing that (1) probable cause existed to believe that C.J. had been abused and (2) an
       immediate and urgent necessity required C.J.’s placement in shelter care, the trial court
       entered an order granting DCFS temporary custody of C.J.

¶ 13                 B. The Evidence Presented at the Adjudicatory Hearing
                                  and the Trial Court’s Judgment
¶ 14       Following several continuances prompted by discovery issues and twice changing
       counsel, in March 2011, the State filed a first supplemental petition for adjudication of
       wardship. In that petition, the State alleged, in pertinent part, that C.J. was an abused minor
       in that respondent, Jolly, or an immediate family member inflicted, caused to be inflicted,
       or allowed to be inflicted upon C.J. physical injury by nonaccidental means that resulted in
       C.J. sustaining several injuries, which included five fractured ribs. (The State’s first
       supplemental petition (1) eliminated an allegation of neglect against Jolly and (2)

                                                 -3-
       consolidated the separate abuse allegations against respondent and Jolly in its initial petition
       for adjudication of wardship.)
¶ 15        At the March 9, 2011, adjudicatory hearing, the trial court addressed the parties, as
       follows:
                “The State has filed *** a First Supplemental Petition for Adjudication of Wardship.
            The court was advised prior to going on the record that [respondent and Jolly] were going
            to make an admission to that First Supplemental Petition and that, further, [respondent
            and Jolly] are going to[,] if the Court found a factual basis, free and voluntary admission,
            then the Court was going to receive documentation from [the State] for the Court to try
            to determine what acts or omissions of the parents or other legal custodians form the
            basis of the Court’s findings. And then the matter was going to be recessed for the Court
            to review that material which included *** police reports, interviews of the parents,
            medical records, and then resume tomorrow morning for argument and the Court’s
            determination, to the extent possible, whether or not the Court can determine what acts
            or omissions of the parents form the basis of the finding of abuse.”
¶ 16        After the trial court confirmed that respondent (1) agreed with its procedural summation,
       (2) understood the allegation of abuse contained in the State’s first supplemental petition for
       adjudication of wardship, and (3) was not promised anything to obtain her admission to the
       State’s abuse allegation, the court asked the State to provide a factual basis. The State
       informed the court that it had previously discussed the following records–that it was
       introducing as its factual basis–with respondent’s attorney and the guardian ad litem: (1) the
       curriculum vitae of Dr. Channing Smith Petrak, who performed C.J.’s medical examination
       at the Children’s Hospital of Illinois; (2) Dr. Petrak’s written report of C.J.’s examination;
       (3) the pertinent medical records from BroMenn and Saint Joseph’s; (4) an October 1, 2010,
       police incident report; and (5) a digital recording of respondent’s police interview.
       Respondent then stipulated to the State’s factual basis.
¶ 17        Because the trial court had yet to review the exhibits proffered by the State, the court
       relied on the shelter-care report–which the court had reviewed in preparation for the
       adjudicatory hearing–to find that a factual basis existed. Based on that finding and
       respondent’s knowing and voluntary admission, the court adjudicated C.J. an abused minor.
       Thereafter, the court continued the matter to consider the State’s exhibits to determine–to the
       extent that the court could–respondent’s acts or omissions that formed the basis of its abuse
       finding.
¶ 18        At the continuation of the adjudicatory hearing conducted the following day, the trial
       court noted that the MRI and skeletal survey conducted on October 2, 2010, revealed the
       existence of five rib fractures. Relying on Dr. Petrak’s medical report, in which she opined
       that C.J.’s fractures were less than one week old, the court surmised that C.J.’s injuries were
       likely inflicted after September 25, 2010, when C.J. was in the exclusive care of respondent,
       Jolly, or both. In this regard, the court stated as follows:
            “[W]hether or not the Court can narrow it down further and try to determine which parent
            inflicted and, as [the court] indicated, [the court thinks C.J.’s injuries] probably occurred
            [when] he was having a crying spell because of his colickiness. *** [Respondent and


                                                  -4-
           Jolly] are relatively young ***, *** inexperienced parents, and we had several people
           note, including [Jolly’s] mom, that they both became frustrated often. And [Jolly’s]
           friend *** indicated that *** Jolly became frustrated ***. You’ve got relatively young
           parents–[the court thinks] they are both 19 [years old] at the time this occurred–not
           experienced parents. And if you have a colicky baby, [the court thinks] it is certainly
           within the realm of possibility that an inexperienced parent would be experiencing
           frustration and pick up the child and squeeze [him] too hard, which is what [the court
           thinks] likely happened in the absence of any other plausible explanation ***.”
       Thereafter, the court found that C.J.’s injuries were inflicted after September 25, 2010, when
       C.J. was under the care of either respondent or Jolly. The court then entered a written order,
       adjudicating C.J. an abused minor. Following a May 2011 dispositional hearing, the court
       adjudicated C.J. a ward of the court and continued the appointment of DCFS as his guardian.
¶ 19       This appeal followed.

¶ 20                                        II. ANALYSIS
¶ 21        Respondent argues that (1) her admission that C.J. was an abused minor was not
       knowing, (2) the trial court erred by considering incompetent evidence to determine a factual
       basis supported her admission, and (3) the court committed plain error by implementing a
       procedure that fundamentally affected the fairness of the adjudicatory hearing in violation
       of her right to due process of law.
¶ 22        The State responds that because respondent failed to object at the adjudicatory hearing
       to the issues she now complains about or to file an appropriate posttrial motion to afford the
       trial court the opportunity to address her claims, she has forfeited those arguments for review.
       We agree with the State that by failing to properly preserve the issues she now raises,
       respondent has forfeited those issues on appeal. See In re William H., 407 Ill. App. 3d 858,
       869-70, 945 N.E.2d 81, 91 (2011) (to preserve an alleged error for appellate review, a party
       must object at trial and file a written posttrial motion addressing it even in cases under the
       Act). We note, however, that the forfeiture rule is a limitation on the parties and not on this
       court’s jurisdiction. Maniez v. Citibank, F.S.B., 404 Ill. App. 3d 941, 948, 937 N.E.2d 237,
       244 (2010). Here, despite respondent’s failure to properly preserve the aforementioned
       issues, we consider them sufficiently significant to warrant our review. Thus, we address
       respondent’s arguments in turn.

¶ 23                    A. Respondent’s Claims That Her Admission at the
                            Adjudicatory Hearing Was Not Knowing
¶ 24       Respondent argues that her admission that C.J. was an abused minor was not knowing.
       Specifically, respondent contends that because the State did not present a factual basis before
       she made her admission, she could not have knowingly admitted the State’s allegation.
       Respondent also contends that because the State’s allegations of abuse deviated from the
       statutory language by broadening the class of individuals who could have perpetrated the
       abuse, she could not have known whether her conduct fell within the parameters of the


                                                 -5-
       statutory language or within the broader, nonstatutory allegations.

¶ 25                      1. Respondent’s Contention Regarding the Timing
                                      of the State’s Factual Basis
¶ 26        Relying on In re M.H., 196 Ill. 2d 356, 751 N.E.2d 1134 (2001), respondent contends that
       because the State did not present a factual basis to the trial court before she made her
       admission that C.J. was an abused minor, she could not have knowingly admitted the State’s
       allegation. The State responds that (1) because M.H. is distinguishable from the facts of this
       case, it does not offer respondent any support and (2) the record shows the court found a
       factual basis existed prior to accepting respondent’s admission. We agree with the State.
¶ 27        We review de novo the question of law regarding whether a trial court is required to elicit
       a factual basis prior to accepting a respondent’s admission. M.H., 196 Ill. 2d at 361, 751
       N.E.2d at 1139.
¶ 28        In M.H., 196 Ill. 2d at 359-60, 751 N.E.2d at 1137, the trial court conducted a fitness
       hearing, at which the respondent admitted the allegations contained within the State’s
       supplemental petition for termination of her parental rights. The court accepted the
       respondent’s admission that she was unfit without requiring the State to proffer any factual
       basis for that admission. M.H., 196 Ill. 2d at 359-60, 751 N.E.2d at 1137-38. Following a
       later best-interest hearing, the court terminated respondent’s parental rights. M.H., 196 Ill.
2d at 360, 751 N.E.2d at 1138. On appeal, the appellate court reversed, concluding that the
       court was required to determine that a factual basis existed for the respondent’s admission.
       Id.
¶ 29        In affirming the appellate court’s reversal, the supreme court–recognizing a parent’s
       fundamental interest in the control, custody, and care of her children and the State’s burden
       to provide clear and convincing evidence to support an allegation that parental rights should
       be terminated because of parental unfitness–held that due process requires a court to ensure
       the existence of a factual basis prior to accepting a parent’s unfitness admission. M.H., 196
Ill. 2d at 365-68, 751 N.E.2d at 1141-43. The supreme court noted that in so doing, a court
       ensures that the respondent’s admission is knowing and voluntary and not instead based upon
       an ill-advised admission of unfitness. M.H., 196 Ill. 2d at 366-67, 751 N.E.2d at 1142.
¶ 30        We reject respondent’s contention that M.H. stands for the proposition that the State must
       provide a factual basis prior to a respondent’s admission that a child is abused, neglected,
       or dependent at an adjudicatory hearing. Instead–as we have noted–M.H. stands for the
       proposition that “due process requires a [trial] court to determine whether a factual basis
       exists for an admission of parental unfitness before it accepts the admission.” (Emphasis
       added.) M.H., 196 Ill. 2d at 368, 751 N.E.2d at 1142-43.
¶ 31        In In re A.A., 324 Ill. App. 3d 227, 239-40, 754 N.E.2d 826, 836 (2001), the Fifth District
       Appellate Court distinguished the holding in M.H., which was made in the context of a
       petition to terminate parental rights, from an admission made pursuant to a petition for
       adjudication of wardship–as in the instant case–as follows:
                “The risk of an erroneous temporary deprivation of this right, however, is not quite


                                                 -6-
            the same as the risk involved in a permanent termination proceeding like the one in In
            re M.H. After the initial, adjudicatory stage of the proceedings, the parents have
            numerous opportunities over a lengthy period of time to regain the custody of their
            children. In contrast, after the order terminating parental rights is filed, the parents’ only
            avenue of redress is with the courts of review. Because the risk of an erroneous
            deprivation involves a much greater loss with much less ability to correct any errors, the
            proof required at the two stages of the proceedings is also different. At the initial,
            adjudicatory stage, the State must prove the right to remove the children from the
            parents’ custody by a preponderance of the evidence. At the termination stage, the State
            must prove the parents to be unfit by clear and convincing evidence. The difference in
            the level of proof necessary at each stage is relevant to the issue before us ***, because
            if an adjudication is proper with only a preponderance of the evidence, then a lower
            level of proof, by way of a parental admission together with facts of record
            demonstrating the factual basis for the initial removal, is sufficient to protect the
            parents’ due process rights at that stage of the proceedings. Since the risk of an
            erroneous deprivation is lower at the adjudicatory stage than at the termination stage,
            there is no due process right to any additional procedural safeguards over and above
            those already in place herein.” (Emphasis added.)
¶ 32        Here, the record shows that following respondent’s acknowledgment that she (1)
       understood the allegation of abuse contained in the State’s first supplemental petition for
       adjudication of wardship and (2) was not promised anything to obtain her admission to the
       State’s abuse allegation, the State then proffered medical records, medical and police reports,
       and a digital recording of respondent’s police interview as its factual basis. In response to the
       trial court’s inquiry, respondent stipulated to the sufficiency of that factual basis. The court,
       however, noting that it had yet to review any of the documents offered by the State, chose
       to rely instead on the shelter-care report as the factual basis before it accepted respondent’s
       admission that C.J. was an abused minor, which was in accordance with the supreme court’s
       guidance in M.H. and the Fifth District’s further clarification in A.A.
¶ 33        Therefore, we reject respondent’s contention regarding the timing of the factual basis at
       her adjudicatory hearing.

¶ 34         2. Respondent’s Contention Regarding the Wording of the State’s First
                      Supplemental Petition for Adjudication of Wardship
¶ 35       Respondent also contends that because the State’s allegations of abuse deviated from the
       statutory language by broadening the class of individuals who could have perpetrated the
       abuse, she could not have known whether her conduct fell within the parameters of the
       statutory language or within the broader, nonstatutory allegations. We disagree.

¶ 36                    a. The Statutory Definition of an Abused Minor
¶ 37       Section 2-3(2)(i) of the Act provides, in pertinent part, the following:
              “(2) Those who are abused include any minor under 18 years of age whose parent or


                                                  -7-
           immediate family member, or any person responsible for the minor’s welfare, or any
           person who is in the same family or household as the minor, or any individual residing
           in the same home as the minor, or a paramour of the minor’s parent:
                   (i) inflicts, causes to be inflicted, or allows to be inflicted upon such minor
               physical injury, by other than accidental means, which causes death, disfigurement,
               impairment of physical or emotional health, or loss or impairment of any bodily
               function[.]” 705 ILCS 405/2-3(2)(i) (West 2010).

¶ 38       b. The State’s Allegation in Its First Supplemental Petition for Wardship
¶ 39      On March 9, 2011, the State filed a first supplemental petition for adjudication of
       wardship. In that petition, the State alleged the following:
              “[C.J.] is abused in that a parent or immediate family member, or any person
          responsible for [C.J.’s] welfare, or any person who is in the same family or household
          as [C.J.], inflicted, or allowed to be inflicted, physical injury to [C.J.] by other than
          accidental means, which would be likely to cause disfigurement, impairment of
          emotional health, or loss of impairment of any bodily function, in that [two-]month old
          [C.J.] sustained multiple rib fractures, a bruise in the right armpit, a scab with abrasions
          on the lower back and several scratches on the abdomen. The injuries remain
          unexplained, however non-abusive means have been ruled out by a medical expert. The
          injuries occurred while [C.J.] was in the care of a parent or parents or in the care of one
          to whom they entrusted [C.J.’s] care.” (Emphasis added.)

¶ 40                c. Respondent’s Assertion Regarding the Broadness of the
                            State’s Petition for Adjudication of Wardship
¶ 41       In support of her contention, respondent focuses on the final sentence of the State’s
       allegation, claiming that because it is “significantly broader” than the statutory language of
       section 2-3(2)(i) of the Act, she could not have known whether her conduct fell within the
       parameters of the statutory language or within the broader, nonstatutory allegations. In other
       words, respondent’s assertions focus on her actions. As this court has consistently stated,
       however, “ ‘the purpose of juvenile court proceedings is to determine the status of the child
       on whose behalf the proceedings are brought, not to determine any particular person’s
       criminal or civil liability.’ ” (Emphases in original.) In re J.W., 386 Ill. App. 3d 847, 854, 898
N.E.2d 803, 809 (2008) (quoting In re R.B., 336 Ill. App. 3d 606, 614, 784 N.E.2d 400, 407
       (2003)). In R.B., 336 Ill. App. 3d at 615-16, 784 N.E.2d at 407-08, this court posed the
       following hypothetical scenario–which interestingly, is substantially similar to the facts
       before us–to demonstrate why causation is irrelevant at the adjudicatory hearing:
           “[C]onsider the case in which the State alleges that a 1 1/2-year-old child is abused
           because she suffered physical injury, by other than accidental means, which caused
           impairment of her physical health. The State’s petition alleges the child suffered multiple
           and deep bruises, as well as welts, over several months, indicative of excessive corporal
           punishment. Assume further that because the State does not know who inflicted this


                                                  -8-
           punishment, its abuse petition merely alleges that it was inflicted ‘by a parent or
           immediate family member or any other person who is in the same family or household
           as the child.’ [Citation.] Further, assume at the adjudicatory hearing that the State is able
           to prove, through medical testimony, the allegation that this 1 1/2-year-old child suffered
           multiple and deep bruises and welts over several months but is not able to prove who
           caused the child’s injuries. Each parent and the other members of the household testify
           that they were not responsible for the child’s injuries. *** Yet, on these facts, the State
           would have proved to a moral certainty that this child was an abused minor under section
           2-3(2)(i) of the Act because (1) the child suffered the injuries as alleged and (2) someone
           who is a parent, immediate family member, or other member of the child’s household is
           responsible for these injuries.
                Surely, the legislature that drafted section 2-3 of the Act–as well as the public–would
           be outraged and view as bizarre a trial court’s ruling at the conclusion of the adjudicatory
           hearing in this hypothetical case that the child involved was not an abused minor because
           the State had not proved who was responsible for the abuse. The fact that the State
           cannot prove causation makes the child no less abused and no less needful of court
           intervention to both protect her and assure that the abuse stop.” (Emphasis in original.)
       See In re Arthur H., 212 Ill. 2d 441, 465-66, 819 N.E.2d 734, 748 (2004) (citing R.B.
       approvingly).
¶ 42       Notwithstanding this distinction, section 2-21(1) of the Act mandates that the trial court
       also conduct the following analysis following a finding of abuse, neglect, or dependency:
                “After hearing the evidence the court shall determine whether or not the minor is
           abused, neglected, or dependent. ***
                If the court finds that the minor is abused, neglected, or dependent, the court shall
           then determine and put in writing the factual basis supporting that determination, and
           specify, to the extent possible, the acts or omissions or both of each parent, guardian, or
           legal custodian that form the basis of the court’s findings.” (Emphases added.) 705 ILCS
           405/2-21(1) (West 2010).
¶ 43       As the aforementioned statutes clearly mandate, the court must undertake the following
       separate, but interrelated, analyses: (1) determine whether the minor is abused, neglected, or
       dependent as alleged by the State and (2) determine–to the extent that it can–who was
       responsible for the abuse, neglect, or dependency. With regard to this second analysis, the
       legislature directed the court to attempt to specify the parents’ acts or omissions that form
       the basis of the court’s findings so as later to inform the court regarding its options when it
       conducts the dispositional hearing. J.W., 386 Ill. App. 3d at 855, 898 N.E.2d at 810. See 705
       ILCS 405/2-23(1)(a) (West 2010) (custody cannot be restored to any person whose acts or
       omissions formed the basis for the court’s finding at an adjudicatory hearing unless that
       person is found fit at a later hearing).
¶ 44       In this case, the procedure–which was agreed to by the parties–was consistent with the
       aforementioned statutory scheme. After being informed that respondent intended to admit
       the abuse allegation in the State’s first supplemental petition for adjudication of wardship,
       the trial court informed respondent that it would first determine whether (1) her admission

                                                 -9-
       was knowing and voluntary and (2) a factual basis existed for her admission. If so, the court
       informed the parties that it would then continue the matter so it could consider the State’s
       evidence, which included police reports, interviews, and medical records, to determine, to
       the extent possible, whether respondent’s acts or omissions contributed to C.J.’s abuse.
¶ 45        Here, respondent’s admission concerned the primary analysis–that is, was C.J. abused
       as alleged by the State–which we have previously stated does not concern respondent’s
       actions or omissions but instead is focused on C.J.’s status. The portion of the State’s first
       supplemental petition that respondent complains about was not part of the respondent’s
       admission but, instead, was consistent with the trial court’s second analysis under section 2-
       21(1) of the Act. Therefore, we reject respondent’s contention regarding the wording of the
       State’s allegation of abuse.
¶ 46        In so concluding, we suggest that at the commencement of adjudicatory hearings, trial
       courts thoroughly explain to the parties the statutorily mandated procedure. Such an
       explanation should include clearly articulating the purpose and focus of the primary analysis,
       which is concerned only with the status of the minor–that is, whether the minor was abused,
       neglected, or dependent as alleged by the State. The court should further explain that if it
       makes such a finding, the court will then engage in an independent secondary analysis, which
       is intended to inform the court when–and if–the proceedings reach the dispositional stage.

¶ 47                  B. Respondent’s Claims Regarding the State’s Factual
                                  Basis at the Adjudicatory Hearing
¶ 48       Respondent next argues that the trial court erred by considering incompetent evidence
       to determine a factual basis existed for her admission. Specifically, respondent contends that
       the court considered inadmissible hearsay statements contained within police interviews with
       various witnesses. Essentially, respondent claims that the factual basis the State presented
       to support her admission that C.J. was abused was insufficient. We disagree.
¶ 49       When a respondent challenges the sufficiency of the factual basis, the standard of review
       is whether the trial court abused its discretion by determining that a factual basis existed for
       the admission. In re C.K.G., 292 Ill. App. 3d 370, 376-77, 685 N.E.2d 1032, 1036 (1997).
¶ 50       Prior to reaching the merits of respondent’s argument, we first outline the factual basis
       requirements in criminal proceedings to place respondent’s argument in proper context.
¶ 51       Illinois Supreme Court Rule 402(c) (eff. July 1, 1997), entitled “Determining Factual
       Basis for Plea” states the following: “The court shall not enter final judgment on a plea of
       guilty without first determining that there is a factual basis for the plea.” In People v. Barker,
       83 Ill. 2d 319, 327-28, 415 N.E.2d 404, 408 (1980), the supreme court provided the
       following guidance regarding the necessary threshold requirement to satisfy the factual-basis
       requirements mandated by Rule 402(c):
           “All that is required to appear on the record is a basis from which the judge could
           reasonably reach the conclusion that the defendant actually committed the acts with the
           intent (if any) required to constitute the offense to which the defendant is pleading
           guilty.”


                                                 -10-
¶ 52        In People v. Williams, 299 Ill. App. 3d 791, 794, 701 N.E.2d 1186, 1188 (1998), this
       court reaffirmed the following procedure we espoused in C.K.G., 292 Ill. App. 3d at 378, 685
       N.E.2d at 1037, concerning compliance with Rule 402(c):
            “[A]ll the trial court need do to comply with the factual basis requirement of Rule 402(c)
            is to ask the prosecutor to briefly describe the evidence the State would be prepared to
            present if the case went to trial. After hearing that recitation, the court should then turn
            to defense counsel–not the defendant personally–and ask the following: ‘Ms. Defense
            Counsel, do you agree that the prosecutor has witnesses who if called would testify
            substantially as indicated?’ Assuming that defense counsel answers ‘yes,’ the court has
            fully complied with Rule 402(c).” (Emphases in original.)
¶ 53        In People v. White, 2011 IL 109616, ¶ 17, 953 N.E.2d 398, the supreme court provided
       the following additional guidance concerning the factual basis necessary to support a guilty
       plea:
            “The factual basis for a guilty plea generally will consist of an express admission by the
            defendant that he committed the acts alleged in the indictment or a recital to the court of
            the evidence that supports the allegations in the indictment. [Citation.] The plea obviates
            the prosecution’s burden of proof. It supplies both evidence and verdict, ending
            controversy.” (Internal quotation marks omitted.)
¶ 54        The aforementioned summary of the factual-basis requirements in criminal proceedings
       is provided to demonstrate that in the case of an adjudicatory hearing conducted because the
       State has alleged that a child is abused, neglected, or dependent, the primary issue concerns
       the status of the child. Thus, a factual-basis requirement that supports an admission that the
       child is abused, neglected, or dependent can be no more burdensome for the State than that
       required in a criminal context, where a defendant’s personal liberty may be at risk.
¶ 55        In this case, we note that despite respondent’s contention that the trial court improperly
       considered hearsay evidence, the State could have simply provided–without more–the
       following statement to the court to satisfy the factual-basis requirement for respondent’s
       admission:
                 “Your Honor, if this case proceeded to an adjudicatory hearing, the evidence would
            show that sometime after October 25, 2010, C.J. suffered numerous physical injuries,
            including five fractured ribs, while in respondent’s care that could not have been inflicted
            by accidental means, and respondent was unable to explain the origin of those injuries.”
¶ 56        Indeed, given the particular circumstances of this case, the court did not need to rely on
       the State’s factual basis. Specifically, the court could sua sponte have noted that it had
       already heard evidence at the shelter-care hearing that constituted a factual basis for
       respondent’s admission. The court here could have done so just as a court may do when a
       defendant is pleading guilty to a felony offense and the court takes note of evidence it heard
       at a preliminary hearing or at a hearing on a motion to suppress that establishes, completely
       or partially, a factual basis for the guilty plea. See People v. Bassette, 391 Ill. App. 3d 453,
       457, 908 N.E.2d 1062, 1065 (2009) (determining whether a factual basis exists to support
       a guilty plea is satisfied if evidence exists anywhere in the record from which the trial court
       could reasonably conclude that the defendant committed the crime with the requisite intent,

                                                 -11-
       if any).
¶ 57        Here, the State provided substantially more than the minimum amount of evidence
       required to support respondent’s admission that C.J. was an abused minor. In addition, the
       trial court appropriately considered the shelter-care report to find a factual basis existed for
       respondent’s admission. Accordingly, we conclude that the evidence before the court
       properly established a factual basis for respondent’s admission.

¶ 58               C. The Procedure Implemented at the Adjudicatory Hearing
¶ 59       Respondent next argues that the trial court committed plain error by implementing a
       procedure that fundamentally affected the fairness of the adjudicatory hearing in violation
       of her right to due process of law. However, because we have already concluded that the
       procedure implemented by the court was consistent with the statutory scheme established by
       the legislature, we reject respondent’s argument without further analysis.

¶ 60                                   III. CONCLUSION
¶ 61       For the reasons stated, we affirm the trial court’s judgment.

¶ 62       Affirmed.




                                                -12-